Case 2:18-cv-12972-TGB-EAS ECF No. 46 filed 06/11/20   PageID.3126   Page 1 of 4




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


    NICOLE RUDDY,                                      18-CV-12972-TGB

                      Plaintiff,

                                                ORDER ON COSTS AND
           vs.                                   ATTORNEY’S FEES

    ONLINE TECH, LLC,

                      Defendant.


           On December 13, 2019, upon the conclusion of oral argument,
   the Court granted Defendant’s request for attorney’s fees in

   connection with Defendant’s motion to compel.            ECF No. 22.

   Defendant was ordered to submit a bill of costs limited to the fees

   and costs incurred in connection with Defendant’s motion to compel

   production of the documents requested in Defendant’s third request

   for production. Id. On December 30, 2019, Defendant submitted a

   bill of costs. ECF No. 23. On January 13, 2020, Plaintiff submitted

   an opposition. ECF No. 24.

      I.     Costs Incurred

           Defendant’s Counsel states that upon review of his time

   sheets, he performed approximately six hours of work in connection

   with Defendant’s motion to compel.        ECF No. 23, PageID.345.
Case 2:18-cv-12972-TGB-EAS ECF No. 46 filed 06/11/20   PageID.3127   Page 2 of 4




   Because he is billing his client $225 per hour instead of his

   customary $300 per hour, he asks the Court to order Plaintiff’s

   Counsel to reimburse his client for six hours of work at $225 per

   hour, totaling $1,350. Id. He does not ask for costs. The timesheets

   include entries for work performed (i) writing Defendant’s motion

   to compel, (ii) Defendant’s reply brief, (iii) Defendant’s September

   23, 2019 supplemental exhibit to the motion to compel, (iv)

   communicating with Plaintiff’s Counsel over email regarding

   Plaintiff’s repeated failures to produce the documents in question,

   and (v) preparation for and attendance at oral argument on the
   motion. Id. at PageID.345.

            Plaintiff contends that Defendant’s Counsel is not entitled to

   the fees specified because he “does not specify how much of each
   listed activity was devoted solely to the document production issue.”

   ECF No. 24, PageID.348.

      II.     Standard of Review

            Federal Rule of Civil Procedure 37(d)(3) provides that

   “instead of or in addition to” the sanctions listed in Rule

   37(b)(2)(A)(i)-(vi), the court “must require the party failing to act,
   the attorney advising that party, or both to pay the reasonable

   expenses, including attorney’s fees, caused by the failure [to

   respond to a valid discovery request], unless the failure was



                                       2
Case 2:18-cv-12972-TGB-EAS ECF No. 46 filed 06/11/20                   PageID.3128        Page 3 of 4




   substantially justified or other circumstances make an award of

   expenses unjust.” Fed. R. Civ. P. 37(d)(3).

       III. Discussion

           For the reasons stated on the record at the December 13, 2019

   hearing, the Court granted Defendant’s motion to compel in part

   and sanctioned Plaintiff’s Counsel under Rule 37(d)(3) for failing to

   timely respond to Defendant’s third request for production of

   documents. Plaintiff asks the Court to reduce Defendant’s $1,350

   bill of costs further on the grounds that Defendant’s Counsel did not

   state with specificity how much time he spent writing the sections
   of the motion to compel that dealt with the third request for

   production of documents as opposed to the other sections dealing

   with other issues. ECF No. 24, PageID.348-49.
          The Court is not inclined to engage in further nitpicking.1 The

   Court has reviewed the bill of costs submitted by Defendant’s

   Counsel, which was submitted as a sworn affidavit, as well as

   Defendant’s motion to compel, Defendant’s reply and supplemental

   briefing, the email exchanges sent between counsel on the issue,

   and Defendant’s Counsel’s performance at oral argument.                                   The

   1 In some instances, it is not clear how the Court could even do so. For example, Plaintiff’s
   Counsel objects to paragraph (f) in the bill of costs, which states “[t]ravel to and attendance
   at hearing on December 13, 2019.” ECF No. 23, PageID.345. Clearly, Defendant’s Counsel’s
   travel time to the hearing would be the same regardless of whether other subjects were
   discussed at the hearing. Similarly, the Court will not require Defendant’s Counsel to make
   a further expenditure and order a transcript of the hearing so that he can conclusively
   determine how many minutes of the hearing were spent addressing Plaintiff’s Counsel’s
   failure to respond to Defendant’s third request for production, as opposed to other matters.

                                                  3
Case 2:18-cv-12972-TGB-EAS ECF No. 46 filed 06/11/20   PageID.3129   Page 4 of 4




   Court finds that six hours is a reasonable amount of time spent

   addressing the issue. Additionally, a rate of $225 is a reasonable

   rate in this jurisdiction for an attorney with thirty years of

   experience.

         Accordingly, the Court will order Plaintiff’s Counsel to

   reimburse Defendant’s Counsel $1,350 for costs incurred in

   connection with the motion to compel for failure to respond to

   Defendant’s third request for production.

      IV.   Conclusion

         Pursuant to Rule 37(d)(3), Plaintiff’s Counsel is ordered to
   reimburse Defendant’s Counsel $1,350 for costs incurred in

   connection with the motion to compel for failure to respond to

   Defendant’s third request for production.

         SO ORDERED.
    DATED this 10th day of June, 2020.

                                      BY THE COURT:

                                      /s/Terrence G. Berg
                                      TERRENCE G. BERG
                                      United States District Judge




                                      4
